                        District of Columbia
          Office of the State Superintendent of Education
                                    Office of Dispute Resolution
                           1050 - First Street, N.E.; Washington, D.C. 20002
                                   (202) 698-3819 www.osse.dc.gov

                                               Confidential

PARENTS, on behalf of STUDENT1                         ) Case No. 2020-0053
                                                       )
                                                       )
                            Petitioner,                )
                                                       )
                      v.                               ) Date Issued: April 3, 2020
                                                       )
                                                       )
SCHOOL A                                               )
                                                       ) Terry Michael Banks,
                              Respondent.              ) Hearing Officer

FINAL DECISION AND ORDER ON PETITIONER’S MOTION FOR DEFAULT
  JUDGMENT AND/OR MOTION TO BAR DCPS FROM PRESENTING ANY
                   DEFENSES IN THIS MATTER

                                            INTRODUCTION

        Petitioners are the parents of an X-year-old student (“Student”) attending School
A. On February 19, 2020, Petitioners filed a due process complaint (“Complaint”) alleging
that the District of Columbia Public Schools (“DCPS”) denied Student a free appropriate
public education (“FAPE”) by failing to fund independent evaluations upon request, and
failing to evaluate Student in all areas of suspected disability. On March 19, 2020, upon
DCPS’ failure to file a timely response to the Complaint, Petitioner filed a Motion for
Default Judgment and/or Motion to Bar DCPS From Presenting Any Defenses in This
Matter (“Motion”). On March 20, 2020, DCPS filed District of Columbia Public Schools’
Response to Parent’s Administrative Due Process Complaint (“Response”). The Response
asserted that Student has been appropriately evaluated during the relevant time period and
had progressed or mastered on Student’s Individualized Education Program (“IEP”) goals.

        On March 25, 2020, DCPS filed District of Columbia Public Schools’ Opposition
to Petitioner’s Motion for Default for Petitioner’s Administrative Due Process Complaint
(“Opposition”). Respondent asserted that it had not failed to comply with any applicable
law relating to Student’s FAPE. DCPS also argued that under IDEA, a response to a

1   Personal identification information is provided in the Appendix.
Case No. 2020-0053
April 3, 2020



compliant is not required if the allegations have previously been addressed in a prior
written notice. On March 26, 2020, Petitioners filed Petitioner’s Reply to Respondent’s
Opposition to Petitioner’s Motion for Default Judgment and/or Motion to Bar DCPS from
Presenting any Defenses in this Matter. Petitioners asserted that in its Opposition, DCPS
did not address the central allegations in the Complaint.

                         SUBJECT MATTER JURISDICTION

       Subject matter jurisdiction is conferred pursuant to the Individuals with
Disabilities Education Act (“IDEA”), 2 the implementing regulations for IDEA, 3
Title V, Chapter E-30 of the District of Columbia Municipal Regulations
(“D.C.M.R.”), and The District of Columbia Special Education Student Rights Act of
2014 (“Act”). 4

                                STATEMENT OF FACTS

    1. Student is X-years-old and attends School A.5

     2. On February 19, 2020, Petitioners filed the Complaint, alleging that DCPS denied
Student a FAPE by failing to fund independent evaluations upon request, and failing to
evaluate the student in all areas of suspected disability.6 Specifically, the Complaint alleged
as follows:

       Petitioner requested updated educational, speech and language,
       occupational therapy, and physical therapy evaluations in October 2019.
       DCPS performed only an occupational therapy evaluation. In October 2019,
       DCPS denied Petitioners’ request for a comprehensive psychological
       evaluation and for funding for an independent evaluation. In November
       2019, Petitioner A informed DCPS that she rejected the DCPS occupational
       therapy evaluation and requested that DCPS fund an independent
       evaluation. Petitioner renewed the request for an independent occupational
       therapy evaluation on January 23, 2020. On February 11, 2020, LEA
       Representative A confirmed that DCPS would not fund an independent
       examination for Student. 7

For relief, Petitioner requested DCPS funding for independent psychological and
occupational therapy evaluations. 8




2 20 U.S.C. §14000 et seq.
3 34 C.F.R. Part 300.
4 D.C. Code § 38-2571.03(5) (2015).
5 Complaint at 1.
6 Id. at 1-2.
7 Complaint at 1.
8 Id. at 2.




                                              2
Case No. 2020-0053
April 3, 2020



    3. On March 20, 2020, DCPS filed its Response to the Complaint. The Response
asserted that Student has been appropriately evaluated during the relevant time period and
had progressed on or mastered Student’s IEP goals.

                                    CONCLUSIONS OF LAW

       IDEA requires that upon receipt of a due process complaint, the local educational
agency (“LEA”) must file a detailed response within ten days, unless the LEA has
previously sent the Petitioner a prior written notice (“PWN”) “regarding the subject matter
contained in the parent’s due process notice.”9 The response must be more expansive than
general denials of the allegations in the complaint. Rather, IDEA requires specificity as to
the LEA’s position as to those allegations. The response must include:

          (aa) an explanation of why the agency proposed or refused to take the action raised
         in the complaint;
         (bb) a description of other options that the IEP Team considered and the reasons why
         those options were rejected;
         (cc) a description of each evaluation procedure, assessment, record, or report the
         agency used as the basis for the proposed or refused action; and
         (dd) a description of the factors that are relevant to the agency's proposal or refusal.

In Massey v. District of Columbia,10 the District Court held that if the LEA relies on a prior
written notice as its response, that prior written notice must address the four factors set
forth above.

       Here, the Complaint alleges, inter alia, that DCPS denied Petitioners’ request for a
comprehensive psychological evaluation and for funding for independent occupational
therapy and comprehensive psychological evaluations. DCPS did not respond to the
Complaint within ten days of its receipt. DCPS did not file its response until March 20,
2020, the day after Petitioner’s default motion, and thirty days after the Complaint was
filed.

        IDEA regulations require LEAs to evaluate students in all areas of suspected
disability11 and to conduct triennial evaluations of students found eligible for services.12
The regulations also authorize parents to request reevaluations one year after a previous
evaluation.13 In its belated Response, DCPS did not specifically address the allegation that
it denied Petitioners’ request for a comprehensive psychological evaluation. Rather, DCPS
stated, “In November 2019, the student was again comprehensively and completely
evaluated in areas of concern.”14 This general statement neither confirms nor denies that a
comprehensive psychological evaluation was conducted. If it was not conducted, DCPS
did not provide any reason for failing to conduct it as required by 20 U.S.C.
§1415(c)(2)(B)(i)(I) (aa) and 34 C.F.R. §300.508(e)(1)(i).

9 20 U.S.C. §1415(c)(2)(B)(i)(I). See also, 34 C.F.R. §300.508(e)(1).
10 400 F.Supp.2d 66 (D.D.C. 2005).
11 34 C.F.R. §300.304(c)(4).
12 34 C.F.R. §300.303.
13 34 C.F.R. §300.303(a)(2) and (b)(2).
14 Response at 2.




                                                     3
Case No. 2020-0053
April 3, 2020



        DCPS’ Response also made no reference to the allegations in the Complaint that
School A had denied Petitioners’ requests for independent occupational therapy and
comprehensive psychological evaluations. With respect to the allegation that Petitioner A
rejected DCPS’ occupational therapy evaluation and requested an independent evaluation,
the regulations offer DCPS two options. It must either file a due process complaint against
the parent to establish the appropriateness of its evaluation, or authorize the funding of an
independent evaluation.15 Thus, DCPS failed to address the allegation of the request of an
independent occupational therapy evaluation in its Response, and failed to exercise either
option offered in the regulations in the event an independent evaluation is requested under
these circumstances.

        On March 25, 2020, DCPS filed its Opposition to the default Motion. Respondent
did not allege that it did not receive the Complaint, and offered no explanation for failing
to file a timely response. DCPS asserted that a default judgment would be unjustified
because it “has not failed in compliance with any applicable law relating to the student’s
FAPE,” because Student was “comprehensively and completely evaluated in areas of
concern” in November 2019, Student made has made progress and mastered IEP goals, and
Petitioners “agreed with the disability determination and programming.”

        DCPS also noted that a response to a complaint is required only if the allegations
had not been addressed in a prior written notice. DCPS then cited “attached
communications” to the Opposition to support the argument that Petitioner A has been
“well informed regarding requirements of the LEA and SEA under IDEA, and how she can
go about finding that information, and her rights.” DCPS then argued that “a Response was
nearly redundant” because Petitioner A already had all of the information in the Response,
and Petitioner A was a lawyer and “not lacking by way of information or knowledge for
appropriate parental participation in either due process or her child’s FAPE
determinations.”

        The “attached communications” included 160 pages of OSSE and DCPS materials
including the District of Columbia IDEA Part B Notice of Procedural Safeguards (OSSE
2018),16 25 pages of email exchanges that predated the evaluation requests that are the
subject of the Complaint,17 a DCPS Parent Guide to Independent Services,18 a November
8, 2018 PWN related to 2018 evaluations, December 18, 2018 and November 13, 2019
PWNs establishing Student’s eligibility for services in the area of Speech or Language
Impairment,19 a May 13, 2019 PWN initiating special education services, 20 May 13, 2019
and November 14, 2019 PWNs noting the development of an Individualized Education
Program (“IEP”),21 a November 13, 2019 PWN noting that “The LEA determined that no
further testing was needed in the area of occupational therapy,”22 and a January 30, 2020

15 34 C.F.R. §300.502(b)(2).
16 Opposition, Attachment at 6-46.
17 Id. at 47-72.
18 Id. at 85-136.
19 Id. at 148 and 156.
20 Id. at 150.
21 Id. at 152 and 157.
22 Id. at 154.




                                             4
Case No. 2020-0053
April 3, 2020



PWN noting an amendment to the IEP related to speech services.23 Only the November 13,
2019 PWN is relevant to this dispute. However, while that PWN indicated DCPS that no
further occupational therapy testing was necessary, the fact that DCPS declined further
occupational therapy testing is not in dispute. With respect to this issue, the only question
is whether DCPS authorized an independent evaluation or initiated a due process
proceeding. There is no PWN related to an independent evaluation, and DCPS did not file
a due process complaint.

        The “attached communications” also included an exchange of emails in early
February 2019, in which Petitioner inquired about a response to her request for independent
examinations (“IEE”). DCPS proposed to convene a meeting to determine “which
assessments are necessary.” 24 However, on February 6, 2020, Petitioner A declined to
attend a meeting concerning her IEE request, because “It is my clear understanding that
when an IEE request is denied DCPS is required to file for due process. Scheduling a
meeting to discuss the IEE request more than a month after the request is not a substitute.” 25

       The attachments also included correspondence relating the Resolution Session
Meeting that was conducted on March 9, 2020. These include emails,26 meeting notes,27
and proposed PWNs in which DCPS proposed to conduct occupational therapy and
comprehensive psychological evaluations. 28 “This follows parental request for an
independent comprehensive psychological and independent occupational therapy which
DCPS is refusing.”29 The parties did not reach the settlement proposed by DCPS.

        Prior to the filing of the Complaint, DCPS issued no prior written notice relating to
Petitioners’ requests for IEEs, and the Response ignored the allegations in the Complaint
that School A had denied Petitioners’ requests for independent occupational therapy and
comprehensive psychological evaluations. DCPS’ Response also did not address the
allegation that it did not respond to Petitioners’ request for authorization for an independent
occupational therapy examination upon their rejection of DCPS’ examination. By
regulation, DCPS had but two options: initiate a due process proceeding to demonstrate the
appropriateness of their evaluation or authorize an independent evaluation. It did neither.

       In Massey, the court ruled that a prior written notice is an appropriate alternative to
a response to the complaint only if the PWN precedes the due process complaint.

         DCPS might have intended that the October 14 Prior Notice satisfies the
         statute because, if it had been sent prior to receipt of the hearing request, no
         new written response to the hearing request would have been necessary.



23 Id. at 159.
24 Id. at 75.
25 Id. at 73.
26 Id. at. 137-139.
27 Id. at 140 -143.
28 Id. at 80, 82, 160 and 162.
29 Id. at 160.




                                                5
Case No. 2020-0053
April 3, 2020



           Since the October 14 Prior Notice was, in fact, sent after receipt of the
           hearing request, it is difficult to see the merit in this argument. 30

Thus, the PWNs proposed by DCPS at the Resolution Meeting as an offer of settlement are
not relevant to the issues in dispute. The Massey court also stressed the importance of
enforcing the requirement of specificity in responses to due process complaints:

           … [t]he IDEA does not allow DCPS to respond generally to the substance
           of the complaint in whatever form it deems appropriate. On the contrary,
           Congress' delineation of the four requirements makes clear that general
           responses are not acceptable. DCPS also implied at the October 18 Hearing
           that any failure to conform to the statute was a mere technical oversight. It
           is technical compliance with the law, however, that gives parents faith that
           their concerns will be addressed in accordance with Congress' intent. Many
           of the procedural safeguards in the IDEA are extremely technical, spelling
           out particular deadlines and required content. This kind of detail embodies
           the purpose of a statute prescribing administrative—i.e., procedural—
           remedies. Does DCPS mean to imply that it is permitted to violate the IDEA
           as long as the ways in which it does so are minor? This Court has not been
           directed to any evidence that Congress intended an exemption for “close
           enough.”31

         Based on the foregoing, I conclude that a default judgment is warranted. DCPS
filed its Response three weeks late, and when it filed, its analysis did not address the central
allegations in the Complaint. Pursuant to 34 C.F.R. §300.502(b)(2), Petitioners are already
entitled to funding for an independent occupational therapy evaluation. Having failed to
address the request for a comprehensive psychological evaluation in its Response, any
sanction for that failure would result in the Petitioners prevailing on that issue as well.




30   400 F.Supp.2d. at 73.
31   Id. at 72-73, citing Blackman v. District of Columbia, 277 F.Supp. 2d 71, 78 (D.D.C. 2003).


                                                       6
Case No. 2020-0053
April 3, 2020



                                         ORDER

       Therefore, upon consideration of Petitioners’ Motion for Default Judgment and/or
Motion to Bar DCPS From Presenting Any Defenses in This Matter, District of Columbia
Public Schools’ Response to Parent’s Administrative Due Process Complaint, and District
of Columbia Public Schools’ Opposition to Petitioner’s Motion for Default for Petitioner’s
Administrative Due Process,

       IT IS ORDERED that Petitioners’ Motion is hereby GRANTED.

        IT IS FURTHER ORDERED that Respondent shall authorize Petitioners to
obtain independent occupational therapy and comprehensive psychological evaluations to
be funded by Respondent.




                                              _____________________________
                                                    Terry Michael Banks
                                                      Hearing Officer




                        NOTICE OF RIGHT TO APPEAL

        This is the final administrative decision in this matter. Any party aggrieved by this
Final Decision and Order may bring a civil action in any state court of competent
jurisdiction or in a District Court of the United States without regard to the amount in
controversy within ninety (90) days from the date of the Final Decision and Order in
accordance with 20 U.S.C. §1415 (i).


Date: April 3, 2020

Copies to:

Petitioner’s Representative
Respondent’s Representative
OSSE Office of Specialized Education (dueprocess@dc.gov)
Office of Dispute Resolution (hearing.office@dc.gov)
Nicholas.Weiler@dc.gov
Josh.Wayne@k12.dc.gov




                                              7
